Case 2:19-cr-20472-GAD-APP ECF No. 17 filed 01/22/20          PageID.84   Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                            Case No. 19-20472
vs.                                                         Hon. Gershwin A. Drain

Christian Newby,

                     Defendant.
_                                              /

                  STIPULATION TO ADJOURN SENTENCING

         It is hereby stipulated by and between the above Parties, through their

respective counsel, as follows:

      1. Counsel for the Government and for Defendant Newby are requesting that the

         January 28, 2020, sentencing be adjourned.

      2. Because of a jury trial scheduled to last approximately 8 weeks, the parties

         are requesting that the sentencing be continued for a period of approximately

         90 days, to April 28, 2020.

         The parties respectfully request that the sentencing be adjourned until April

28, 2020.




                                           1
Case 2:19-cr-20472-GAD-APP ECF No. 17 filed 01/22/20   PageID.85   Page 2 of 3




      Respectfully Submitted,

/s/ Robert J. White___________           Penny R. Beardslee (w/ consent)
Assistant United States Attorney         Penny R. Beardslee
United States Attorney's Office          Attorney for Christian Newby
211 W. Fort Street, Suite 2001           Federal Community Defender
Detroit, MI 48226
313-226-9100
Robert.white@usdoj.gov

DATED: January 16, 2020




                                     2
Case 2:19-cr-20472-GAD-APP ECF No. 17 filed 01/22/20    PageID.86   Page 3 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                       Case No. 19-20472
vs.                                                    Hon. Gershwin A. Drain

Christian Newby,

                   Defendant.
_                                             /

                   ORDER ADJOURNING SENTENCING

      Pursuant to the attached stipulation:

      IT IS HEREBY ORDERED that Defendant Newby’s sentencing is

adjourned to April 28, 2020.

Dated: January 22, 2020                s/Gershwin A. Drain
                                       GERSHWIN A. DRAIN
                                       United States District Court Judge




                                         3
